Citation Nr: 1233211	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and an anxiety disorder. 

2.  Entitlement to service connection for peripheral neuropathy to include as being secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to February 1970.  He was stationed in the Republic of Vietnam from August 10, 1968, to August 9, 1969. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a February 2004 rating decision of the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), which determined that new and material evidence had not been received to reopen the appellant's service connection claim for PTSD, ultimately denied service connection for PTSD, and denied service connection for peripheral neuropathy.  The appellant disagreed with such decision and subsequently perfected an appeal. 

In August 2005, the appellant testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and also noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can adjudicate the claim based on the current record. 

In December 2005, the Board concluded that the appellant had submitted new and material evidence sufficient to reopen his claim.  Hence, the claim was remanded for additional development - verification of the Veteran's claimed stressors and a VA examination to determine whether the appellant was suffering from a psychiatric disorder that was related to his military service.  That development was completed and the case was returned to the Board for appellate review. 

In June 2008, the Board issued a Decision that denied entitlement to service connection for PTSD and for peripheral neuropathy.  The Board found that because the medical evidence of record did not show a diagnosis of PTSD meeting the clinical criteria for PTSD, and since peripheral neuropathy was not related to service or a service-connected disability, service connection needed to be denied for both claimed disorders.  The appellant was notified of the Board's action and he subsequently filed a timely appeal of the Board's June 2008 Decision with the Court.  In July 2009, the Court set aside the Board's Decision that denied service connection for PTSD, and remanded the issue to the Board for readjudication consistent with the July 2009 Joint Motion for Remand.  The Court's bases for remand included failure by VA to fulfill its duty to assist by not obtaining all treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia, dated from January 2004 to the present regarding the appellant's treatment for PTSD.  The Court also remanded the appellant's secondary service connection claim for peripheral neuropathy because the claim, per the Court, was inextricably intertwined with the service connection claim for PTSD.  

After the claim was returned to the Board, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining the appellant's medical records and for additional development on the issues on appeal.  This occurred in January 2010.  The claim was returned to the Board for consideration.  However, upon further review, the Board concluded that further action on the matter was necessary and, as such, the claim was again remanded in April 2011.  

Upon reviewing the development that has occurred since April 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC obtained the appellant's missing VA medical treatment records and then set up an appointment for the appellant for a psychiatric examination.  Such an examination was accomplished in July 2011.  The AMC collected all of the requested information and then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its April 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Relevant to the appellant's claim of entitlement to service connection for PTSD and his generalized claim of entitlement to service connection for a mental disorder, the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in light of the Court's decision in Clemons and the Board's decision to readjudicate the appellant's claim of entitlement to service connection for PTSD, and in conjunction with the development that has occurred as a result of the Board's actions in 2010 and 2011, the Board now recharacterizes the issue regarding the merits of the appellant's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, as shown on the first page of this decision. 

The  issues of entitlement to service connection for hypertension, bilateral hearing loss, and tinnitus have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for peripheral neuropathy to include as being secondary to a service-connected disability is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from an anxiety disorder NOS.  

2.  A VA clinical psychologist has opined that the appellant's anxiety disorder was permanently aggravated, or made worse, by the appellant's military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's anxiety disorder NOS was aggravated by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue of entitlement to service connection for a psychiatric disorder given the favorable nature of the Board's decision on this issue. 

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, , which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) (2011).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The appellant, along with his accredited representative, has asserted that he now suffers from a psychiatric disorder that he attributes to his military service in the United States Army.  It has been presented by the appellant that while he was on active duty, he was subjected to multiple stressors and hazardous events.  He has maintained that as a result of the horrors, he left the Army even though he had originally thought of making the service a career.  It has been further insinuated that since the appellant's discharge from service in 1969, he has experienced symptoms and manifestations indicative of some type of psychiatric disorder, to include PTSD or an anxiety disorder not otherwise specified (NOS), and that such symptoms have continued to the present.  

The medical records indicate that, over the years, the appellant has been diagnosed as suffering from a myriad of psychiatric disorders.  These conditions include depression, PTSD, and anxiety.  In conjunction with his claim for benefits, and to obtain additional medical information with respect to the assertions made by the appellant, the Board remanded this issue back to the AMC in April 2011.  A psychiatric examination of the appellant was subsequently performed in July 2011.  A copy of the examination report is of record.  

A review of the examination report reveals that the examiner reviewed the appellant's claims folder and the pertinent medical records contained therein.  The report provides a history of the appellant's treatment along with a recitation of the symptoms/manifestations produced by the psychiatric disorder.  The appellant reported the symptoms he experienced since service.  The examiner went on to write the following:

	. . . Veteran meets criteria for exposure to a traumatic event that involved actual serious injury to self and death of others and his response to said event was that of fear.  However, he does not current meet full criteria for a diagnosis of PTSD.  Veteran related he continues to experience persistent symptoms of hyperarousal such as exaggerated startle response, hypervigilance and irritability.  He also related that he continues to avoid reminders of combat.  Conversely, the veteran does not report enough of the symptoms . . . in that he does not report persistently reexperiencing intrusive thoughts or dreams about the traumatic event.  [The veteran] does meet criteria for a diagnosis of Anxiety Disorder NOS.  

....

In this writer's opinion the veteran's Anxiety Disorder NOS was at least as likely as not 50 percent probability permanently aggravated by his combat stressors which included fear of hostile military or terrorist activity.  

The examiner did indicate that the diagnosis of the disorder was based upon the treatment records, information in the claims folder, and "credible self-report" of the appellant.  The Board would note that the claims folder does not contain any additional medical opinions concerning the appellant's current psychiatric disorder. 

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's limited statements concerning the symptoms and manifestations produced by his psychiatric disorder have at least been consistent over the course of the appeal.  More importantly, the appellant's assertions concerning his symptoms and when he began experiencing the prodromas of the current psychiatric disorder have also remained consistent through this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In this instance, the record contains a VA psychologist's opinion concerning the etiology of the appellant's current psychiatric disorder.  The examiner has pointed to established facts in his opinion and he provided an analysis which has bolstered his statement.  Not only did the examiner review the pertinent medical records, and examine the appellant, but he also discussed the salient facts and gave a complete rationale for all conclusions presented, as noted in the discussion above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008) (the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion). 

Accordingly, the Board finds that the examiner's opinion is probative and supports a grant of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board acknowledges that the appellant was not diagnosed as actually suffering from PTSD because he did not meet all of the criteria for a diagnosis of PTSD and a VA examiner has fully explained the reasons therefore.  The findings contained in the examination report that the appellant does not meet the criteria for PTSD is entitled to great probative weight as the findings were based on a review of the history, an examination and as the reasoning behind not finding a diagnosis of PTSD was fully explained.  Accordingly, the examination reports outweigh other evidence of record indicating that the appellant has PTSD.  Nevertheless, the record does, however, present diagnoses of a psychiatric disorder other than PTSD and a VA medical official has, without reservation, concluded that the appellant now suffers from an anxiety disorder NOS that was related to or caused by or the result of or aggravated by the appellant's military service.  Thus, the Board finds that with the resolution of reasonable doubt in the appellant's favor, service connection for a psychiatric disorder is warranted. 


ORDER

Entitlement to service connection for an anxiety disorder not otherwise specified is granted.


REMAND

In the action above, the Board has granted service connection for an anxiety disorder.  The appellant has averred that he now suffers from peripheral neuropathy that he relates to service.  He has further alternatively argued that the peripheral neuropathy is secondary to his psychiatric disorder, which is now service connected.  A review of the appellant's claims file indicates that a VA medical professional has not had an opportunity to provide an opinion concerning any assertions made by the appellant in light of the Board's above action in granting service connection.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  Because the appellant has not been provided with a VA neurological examination that includes an etiological opinion concerning any found neurological disability (such as peripheral neuropathy), the Board finds that the claim should be returned to the AMC so that such an examination should be accomplished.  

Additionally, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103(A)(B)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Accordingly, attempts should be made to obtain all of the VA clinical records of the appellant that have been produced since January 2011, along with the appropriate private medical records and reports. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development: 

1.  The AMC must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the issue remaining on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA. 

2.  The AMC should contact the appellant and ask that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Of particular interest are all records for the appellant that have been generated since January 1, 2011.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011). 

3.  Only after all of the appellant's private and VA medical records have been obtained and included in the claims folder for review, the AMC should schedule the appellant for a VA neurological examination.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, psychologist, nurse, doctor of osteopathy, etcetera, and the doctor must assess whether the appellant now suffers from peripheral neuropathy and the etiology of said condition.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant. 

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found peripheral neuropathy is related to or caused by his military service or any of his service-connected disabilities (to include his psychiatric disorder).  The examiner should further opine whether the appellant's service-connected anxiety disorder NOS has aggravated (i.e., permanently worsened) any peripheral neuropathy disability.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause or aggravate the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed peripheral neuropathy is not service-related or secondary to a service-connected disability or aggravated by a service-connected disorder, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After conducting all additional development requested, the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


